                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW HAMPSHIRE


                                             )
                                             )      Chapter 13
                         &
         Gregory S. Eldridge                 )
         Susan L. Eldridge,                  )
                                             )      Case No.2O-104O6-BAH
                       Debtors               )



                                         ORDER


         After due consideration, Debtors' Motion To Extend Time ln Which To File

Chapter 13 Flan is hereby GRANTED-     Chapter13 Plan due on or before May 1, 2020.

         Entered at Concord, NH.




         April 27, 2020                          /s/ Bruce A. Harwood
Dated:
                                             Bruce A. Harurood, Chief Judge
                                             United States Bankruptcy Court
